Title: Enclosure I: Statement of the Domestic Salaries, Fees, and Disbursements of the Department of State, 22 October 1792
From: Jefferson, Thomas
To: Hamilton, Alexander


EnclosureIStatement of the Domestic Salaries, Fees, and Disbursements of the Department of State
Statement of the Salaries, Fees, and Emoluments, together with the actual disbursements and expenses, for One Year, ending 1 Octr. 1792, of the Department of State, in it’s Domestic branch.


Names.

 1791.1 Octr.to 31Decr.
 1792. 1 January to 31 March
 1 April to 30. June
 1. July to 1 Octr.
 Salary ⅌ Annum
 Amount received, and disbursed.


Thomas Jefferson Secy. of State

875
875
875
875
3,500
3,500


 Henry Remsen Jr. Chief Clerk

200
200


  800
  400


 George Taylor Junr. Clerk

125
125


  500
  250


 George Taylor Junr. Chief Clerk



200
200
  800
  400


 Jacob Blackwell Clerk

125
125
125
125
  500
  500


 William Lambert do:

125
125
125
125
  500
  500


 George Pfeiffer do.



122.25
125
  500
  247.25


 Philip Freneau Clerk for foreign Languages

 62.50
 62.50
 62.50
 62.50
  250
  250


 Sampson Crosby, Office keeper &c.

 50



  200
   50


 Sampson Crosby do.


 62.50
 62.50
 62.50
  250
  187.50


 Office rent

 46.67
 46.67
 46.67
 46.67
  186.67
  186.67


Disbursements & Expenses
 
 543. 7
 177.41
 232.20
 411.94
 
 1 364.627,836. 4












Fees, received from individuals, agreeably to an act entitled “An Act to provide for the safekeeping of the Acts,” &c. approved 15. Sep. 1789, and from time to time accounted for in the contingent account of the Department of State.
}
  3.65
   4.17  Balance recd. from the Treasury
     7.827,828.22

  
  
  
   
  
Fees, received from individuals agreeably to an Act entitled “An Act to promote the progress of useful Arts,” approved 10. April 1790, which have been granted by the Board to the Chief Clerk of the  Department of State, in consideration of the extra duty his attendance on them necessarily imposed on him. Averaged at 4½ dollars each patent

  4.50
    22.50
     9.
     4.50

      40.50



Department of State October 22 1792.
Th: Jefferson

